644 S.E.2d 361 (2007)
STATE of North Carolina
v.
Herbert CHAVIS.
No. 551P06.
Supreme Court of North Carolina.
March 8, 2007.
Herbert Chavis, Pro Se.
Robert Montgomery, Special Deputy Attorney General, James R. Woodall, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 19th day of October 2006 in this matter for a writ of certiorari to review the order of the Superior Court, Chatham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed without prejudice by order of the Court in conference, this the 8th day of March 2007."